In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                             No. 13-65V
                                     Filed: September 15, 2014
                                         Not for Publication


*************************************
PAMELA METCALF,                           *
                                          *
              Petitioner,                 *
                                          *
                                          *               Damages decision based on stipulation;
v.                                        *               influenza (flu) vaccine; chronic
                                          *               inflammatory demyelinating polyneuropathy
SECRETARY OF HEALTH                       *               (CIDP)
AND HUMAN SERVICES,                       *
                                          *
              Respondent.                 *
                                          *
*************************************
Ronald C. Homer, Boston, MA, for petitioner.
Lara A. Englund, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

         On September 15, 2014, the parties filed the attached stipulation in which they agreed to
settle this case and described the settlement terms. Petitioner alleges that she suffered chronic
inflammatory demyelinating polyneuropathy (“CIDP”) that was caused by her October 28, 2010,
receipt of influenza (“flu”) vaccine. Petitioner further alleges that she suffered the residual effects
of this injury for more than six months. Respondent denies that the flu vaccine caused
petitioner’s alleged CIDP, any other injury, or her current condition. Nonetheless, the parties

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document’s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
agreed to resolve this matter informally.

        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards:

   a. a lump sum of $368,552.68, in the form of a check payable to petitioner;

   b. a lump sum of $366,787.59, representing reimbursement of a Network Health lien, in the
      form of a check payable jointly to petitioner and

               Network Health
               101 Station Landing, 4th Floor
               Medford, MA 02155
               Attn: Cathy K. Faherty – Claims Recovery

       Petitioner agrees to endorse this check to Network Health;

   c. a lump sum of $11,846.61, representing reimbursement of a Commonwealth of
      Massachusetts Medicaid lien, in the form of a check made payable jointly to petitioner and

               COMMONWEALTH OF MASSACHUSETTS – CRU
               COMMONWEALTH OF MA
               Casualty Recovery
               P.O. Box 417811
               Boston, MA 02241-7811
               Attn: Robin Richard

       Petitioner agrees to endorse this check to the Commonwealth of Massachusetts;

   d. a lump sum of $9,336.30, representing reimbursement of a Boston Medical Center
      HealthNet Plan lien, in the form of a check payable jointly to petitioner and

               Boston Medical Center HealthNet Plan
               Two Copley Place, Suite 600
               Boston, MA 02116
               Attn: Kelvin Britto

       Petitioner agrees to endorse this check to Boston Medical Center HealthNet Plan; and

   e. an amount sufficient to purchase the annuity contract described in paragraph 10 of the
      attached stipulation, paid to the life insurance company from which the annuity will be
      purchased.


                                               2
        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: September 15, 2014                                                          s/ Laura D. Millman
                                                                                      Laura D. Millman
                                                                                       Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    3